DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A control valve for a heat management module of a motor vehicle, the control valve comprising:
a valve disk configured to rest on a valve seat in a closed position,
a valve shaft connected to the valve disk, the valve shaft configured to move along a predetermined travel path defined by a first end stop and a second end stop, and the valve shaft having a receiving groove, the receiving groove including:
an inhibiting section,
a free-running section, and
a clamping wedge configured to axially separate the inhibiting section and the free-running section, and
a shaft bearing configured to support the valve shaft such that the receiving groove can move axially within the shaft bearing, the shaft bearing having at least one reversing groove,
a radial spring disposed within the receiving groove of the valve shaft, the radial spring biased radially towards the shaft bearing,
wherein: i) when the radial spring is moved in a first axial direction to a region of the shaft bearing between the first and second end stops, movement of the valve shaft in a second axial direction is inhibited by the clamping wedge, and ii) when the radial spring is received in a first one of the at least one reversing groove, the clamping wedge can be overcome by the radial spring so that the valve shaft can move in the second axial direction.”

The underlined limitations are shown from Fig. 2 to Fig. 9, and at least supported by PG-Pub, US2021/0115838 A1, Paragraphs 71-78.

The examiner thanks the applicant’s representative, Agent Matt Evans, provided a clear explanation during the interview on 11/17/2021.  After reviewing the argument, interview agenda, claimed language, and the specification, the examiner considered King (US2008/0217570 A1) is still the closest reference to reflect the claimed invention since the examiner considered King can reflect the structure of the claimed invention.  However, the examiner considered King would fail at least teach the limitation about the operation of the claimed invention, especially “when the radial spring is moved in a first axial direction to a region of the shaft bearing between the first and second end stops, movement of the valve shaft in a second axial direction is inhibited by the clamping wedge.”  In King, the reference teaches a radial spring (King, Fig. 1, Part 127) and further teaches an operation of the valve system (King, Fig. 1, Fig. 2, Paragraph 26 teaches the operation).  However, in King, the radial spring would not move as taught in the claimed invention (King, Figs. 1-3, Part 127 is stay in the same position, and only Part 115 is moving).  Therefore, King would fail to reflect at least the when the radial spring is moved in a first axial direction to a region of the shaft bearing between the first and second end stops, movement of the valve shaft in a second axial direction is inhibited by the clamping wedge.”

The examiner further considered other references, but the reference fail to show or reasonably teach in combination at least the underlined limitation.  Therefore, Claim 1 is allowed.

Claim 14 is allowed based on the similar reason as Claim 1 (the examiner thanks the applicant amended Claim 14 as the examiner suggested for clarity purpose).  Claims 2-13, 15-20 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Examiner, Art Unit 3747